Citation Nr: 1828470	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  09-42 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a neck condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1981 and from November 1982 to October 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board remanded the issue on appeal in May 2017 for further development.  The agency of original jurisdiction (AOJ) substantially complied with the remand directives, and no further development is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The Veteran's neck condition is not shown to be causally or etiologically related to any disease, injury, or incident during service


CONCLUSION OF LAW

The criteria for service connection for a neck condition is not met.  38 U.S.C. §§ 1101, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or assist during the course of this appeal.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

II. Service Connection

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

To obtain service connection, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran contends that his neck condition is due to auto accident that occurred in April 1984. 

Regarding the first element of service connection, a current disability, the record shows one exists. See April 2015 Neck Conditions Disability Benefits Questionnaire (DBQ). 

Regarding the second element of service connection, in-service occurrence or aggravation, the Veteran's service treatment records (STRs) indicate he was involved in a motor vehicle accident in April 1984 for which he was treated for neck pain. See January 2015 STRs

Regarding the third element of service connection, nexus, the Board finds that the evidence of record does not support a nexus between the Veteran's current disability and his in-service injury. 

In April 1984, the Veteran was involved in a motor vehicle accident where he was treated for a stiff neck and cervical spasm.

In May 1984 during a follow-up treatment, it was noted that the Veteran's condition was much improved with no reports of radicular symptoms.

A May 1984 STR noted continued pain on the left side of the neck that "comes and goes" for the Veteran.

An October 1989 VA treatment record noted generalized stiffness in the Veteran's neck, considered secondary to the lack of exercise. See November 2014 Medical Treatment Record

In April 2015, the Veteran attended a VA examination. The examiner diagnosed cervical degenerative changes and opined that it was not caused by the Veteran's cervical muscle spasm resulting from the auto accident during service. The examiner noted that service records showed much improvement days later after conservative treatment without reports of radicular symptoms. Recent x-rays show mild anterior osteophytes without significant degenerative disc, and physical exam findings noted only a mild decrease in the range of motion of the cervical spine as well as a normal neurological examination. In this context, the examiner reported that the mild degenerative changes are more likely age-related changes than from a motor vehicle accident that caused muscle spasm.

In September 2017, as required by the May 2017 Board remand, an addendum medical opinion was provided. The examiner noted: 

The Veteran's neck condition is not (50 percent or greater probability) incurred in or caused by cervical muscle spasm due to auto accident that occurred on April 28, 1984. Cervical muscle spasm was treated conservatively -f/u medic note appx 10days later stated "much improved", no reports of radicular symptoms. Most recent x-rays show mild anterior osteophytes in the cervical spine, no significant degenerative disc.  Physical exam -only mild decrease in AROM, normal Neuro examination.  Mild degenerative changes more likely for age related changes, then from a MVA that caused muscle spasm.

The examiner noted that he did not see the October 1989 VA treatment record of "neurological stiffness."

In January 2018, in response to the Veteran's representative contention that the September 2017 opinion did not meet the requirements of the May 2017 Board remand, an additional addendum opinion was provided. The examiner noted:

The Veteran's neck condition is not (50 percent or greater probability) incurred in or caused by cervical muscle spasm due to auto accident that occurred on April 28, 1984.  Cervical muscle spasm was treated conservatively - f/u medic note appx 10 days later stated, "much improved", no reports of radicular symptoms. Most recent x-rays show mild anterior osteophytes in the cervical spine, no significant degenerative disc.  Physical exam - only mild decrease in AROM, normal Neuro examination.  Mild degenerative changes more likely for age related changes, then from a MVA that caused muscle spasm. Opinion remains unchanged from 2015.Review of statement neck stiffness in 1989 - was only noted as stiffness in musculoskeletal system from lack of exercise.  No indication of pain noted in 1989.  No indication of continuation of care for ongoing neck pain from MVA in 1984. As previously stated 05/1984 - no symptoms and ROM "almost full movement". Resolved neck strain.


The Board finds the January 2018 VA examiner opinions to be highly probative, as it reflects review of all the Veteran's medical records, to include his service treatment records and in-service neck complaints and subsequent treatment.  The Veteran has had ample opportunity to obtain and submit a medical opinion in favor of his claim, and against the reasoned conclusions of the January 2018 examiner, but he has not done so.

The Board has considered the Veteran's lay assertions as to the etiology of his neck condition.  Although the Veteran is competent to attest to his experiences, he is not competent in these circumstances to opine as to the etiology of his neck condition.  Importantly, the Veteran has not been shown to have specialized medical knowledge that would be necessary to provide a competent opinion regarding service connection.  The Board finds the January 2018 VA examiner's opinion to be more probative in this regard.  The examiner considered the Veteran's lay statements, and ultimately concluded that from a medical perspective; it is less likely that his current disability is related to any in-service injury.  

In sum, the evidence deemed most probative by the Board, specifically the January 2018 medical opinion, demonstrates that the Veteran's neck condition did not manifest in service, or indeed for many years thereafter.  The examiner provided a rationale for the opinion proffered and is consistent with the evidence of record.  

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a neck condition is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


